Stephens, J.
1. Before a writ of certiorari can properly issue, unless applied for in forma pauperis, it must appear from the record that the bond required by the Civil Code (1910), § 5185, has been duly approved by the judicial officer before whom the case was tried in the first instance. Dykes v. Twiggs County, 115 Ga. 698 (42 S. E. 36); Daniel v. Citizens Loan & Guarantee Co., 23 Ga. App. 684 (99 S. E. 226). Approval of the bond by a commercial notary public will not suffice.
2. Where the writ of certiorari has issued, it is proper, upon the call of the case for trial, to dismiss the petition, upon motion of the defendant in certiorari, upon the ground that the certiorari bond has not been approved by the proper officer, when it nowhere appears from the *84record that the certiorari bond has been approved by the judicial officer before whom the case was tried.
Decided March 11, 1920.
Certiorari; from Fulton superior court — Judge Humphries. October 27, 1919.
W. D. Mills, J. S. James, for plaintiff in error.

Judgment affirmed in both eases.


Jenkins, P. J., and Smith, J., concur.